Matter of Jarrett (2017 NY Slip Op 04196)





Matter of Jarrett


2017 NY Slip Op 04196


Decided on May 25, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2017

[*1]In the Matter of GLENN ALAN JARRETT, an Attorney. 
(Attorney Registration No. 4175378)

Calendar Date: May 22, 2017

Before: Peters, P.J., McCarthy, Garry, Egan Jr. and Lynch, JJ.


Glenn Alan Jarrett, Burlington, Vermont, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Glenn Alan Jarrett was admitted to practice by this Court in 2003 and lists a business address in South Burlington, Vermont with the Office of Court Administration. Jarrett has applied to this Court, by affidavit sworn to January 31, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney, and Jarrett replies by correspondence with attachments dated May 8, 2017.
Contrary to the position of AGC, we find that the identity of the notary who witnessed Jarrett's affidavit execution is readily ascertainable within the four corners of the papers submitted in support of the application. With no substantive opposition to the application having been advanced, and having
determined that Jarrett is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Peters, P.J., McCarthy, Garry, Egan Jr. and Lynch, JJ., concur.
ORDERED that Glenn Alan Jarrett's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Glenn Alan Jarrett's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of [*2]this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Glenn Alan Jarrett is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Jarrett is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Glenn Alan Jarrett shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.